Upon reargument order confirming final report of commissioners of estimate and assessment reversed upon the law and the facts, without costs, and matter remitted to the Special Term for the appointment of new commissioners for rehearing, upon the ground that the award is excessive, unless respondent within twenty days from the entry of the order herein stipulate to reduce the award to the sum of $25,000, without interest; in which event the order, as so modified, is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ.